IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

MARY A. KORNBAU,
Plaintiff,
Vv. Civil Action No. 1:18-cv-1379
NANCY A. BERRYHILL,
Acting Commissioner of

Social Security,

Defendant.

eee eee eo

ORDER

 

This matter comes before the Court on the Report and
Recommendation of the Magistrate Judge dated October 18, 2019.
The parties have not filed objections to the Report and
Recommendation. Based on a de novo review of the evidence, it
appears to the Court that the Magistrate Judge’s Report and
Recommendation is neither clearly erroneous nor contrary to law.
This Court adopts the Magistrate Judge’s Report and
Recommendation; and, it is hereby

ORDERED that Plaintiff’s Motion for Summary Judgment is
DENIED; Defendant’s Motion for summary judgment is GRANTED; and

this case is DISMISSED.

CLAUDE M. HILTON

UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
February // , 2020
